Case 2:19-bk-52861     Doc 23    Filed 07/24/19 Entered 07/24/19 14:19:07           Desc Main
                                 Document     Page 1 of 3



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: July 24, 2019



________________________________________________________________

                     IN THE UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

   IN RE:                                      )      CASE NO. 2:19-bk-52861
                                               )
            JOSE R. VILLAVICENCIO,             )      CHAPTER 7
                                               )
                  Debtor.                      )      JUDGE JOHN E. HOFFMAN JR.

                         ORDER GRANTING MOTION OF
            VERNA R. COWARD AND VERNA R. COWARD ADMINISTRATOR
                  OF THE ESTATE OF FREDERICK N. COWARD, JR.
                        FOR RELIEF FROM STAY (DOC.19)

            This matter came before the Court on the Motion for Relief from Stay (the

   “Motion”) filed by Verna R. Coward and Verna R. Coward Administrator Of The Estate

   Of Frederick N. Coward, Jr, on June 19, 2019. (Docket 19). Movant has alleged that

   good cause for granting the Motion exists, and that Debtor, counsel for the Debtor, the

   Chapter 7 Trustee, the U.S. Trustee, and all other necessary parties were served with the

   Motion, and the Notice as required by LBR 9013-1(a). Movant seeks relief from the

   automatic stay of 11 U.S.C. 362 to permit Zachary Burkons of Rent Due LLC (the

   “Receiver”) as receiver over the Debtor and his assets appointed by the Franklin County,
Case 2:19-bk-52861       Doc 23   Filed 07/24/19 Entered 07/24/19 14:19:07             Desc Main
                                  Document     Page 2 of 3
   2


   Ohio Common Pleas Court (the “Common Pleas Court”) to manage and sell certain

   properties under the supervision of the Common Pleas Court. No party filed a response or

   otherwise appeared in opposition to the Motion. For these reasons, it is appropriate to

   grant the relief requested.

            IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

    imposed by § 362 of the Bankruptcy Code is terminated with respect to the Movant, its

    successors, and assigns as follows; Movant is granted relief from stay to pursue relief

    with the Common Pleas Court with respect to the properties that are under the

    supervision of the Receiver. In the event the Common Pleas Court authorizes the

    Receiver to sell any of the properties under its jurisdiction, the net proceeds are to be

    deposited with the Chapter 7 Trustee until further order of this Court. Nothing in this

    Order shall bar the Chapter 7 Trustee from seeking authorization to sell property of the

    estate pursuant to 11 U.S.C. 363 or seeking any other relief as to any asset of the Debtor.

            IT IS SO ORDERED.



    SUBMITTED BY:


   /s/ Brian Green_______________
   BRIAN GREEN (0063921)
   bgreen@shaperolaw.com
   SHAPERO & GREEN LLC
   25101 Chagrin Blvd. #220
   Beachwood, Ohio 44122
   P: (216) 831-5100
   F: (216) 831-9467
   Attorney for Movant
Case 2:19-bk-52861     Doc 23   Filed 07/24/19 Entered 07/24/19 14:19:07   Desc Main
                                Document     Page 3 of 3
   3




   Copies to: Default List
                                         ###
